DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is dependent upon Claim 18, which has been cancelled.  Therefore the full metes and bounds of Claim 29 cannot be determined.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 15-17, 19, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 2011/0306730).  
Regarding Claims 1 and 2, Crawford teaches amorphous polyesters (p. 16-17, [0638]).  
The polyesters include a glycol component comprising 15-25 mol% 2,2,4,4-tetramethyl-1,3-cyclobutanediol and 75-85 mol% cyclohexanedimethanol (CHDM) residues (p. 3, [0094]-[0096]).  These monomers read on alicyclic polyhydroxyl compounds.  A modifying glycol is also present in amounts up to 15 mol% (p. 26, [0728]).  Suitable modifying glycols include ethylene glycol, diethylene glycol, 1,2- and 1,3-propanediol, neopentyl glycol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol (p. 26, [0729]).  Each of these monomers read on an alkylene diol.  Thus, Crawford’s glycol component reads on the claimed diol component.
The polyesters also include a dicarboxylic acid component comprising 70-100 mol% terephthalic acid residues and up to 30 mol% of additional aromatic dicarboxylic acid residues (p. 3, [0090]-[0092]).  Suitable additional aromatic dicarboxylic acids include 4,4’-biphenyldicarboxylic acid (BPDA) (p. 25, [0723]).  The combination of terephthalic acid and 4,4’-BDA reads on the claimed diacid component.
Regarding Claim 4, the polyester may have a glass transition temperature (Tg) of 100-120°C (p. 3, [0096]).  This overlaps the claimed range of equal to or greater than about 105°C with sufficient specificity to anticipate Claim 4.
Regarding Claims 5 and 15, Crawford is silent with respect to the claimed physical properties.  Nevertheless, Crawford as applied above is compositionally identical to the claimed copolyester and teaches the Tg range described in the instant specification.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the claimed physical properties will necessarily be present in Crawford’s copolyester.
Regarding Claim 16, Crawford teaches an amorphous polyester (p. 16-17, [0638]) obtained by a method comprising forming a mixture from the monomers described with respect to Claim 1 above.  This reads on the claimed contacting step.  A catalyst is also present in the mixture (p. 8, [0332]-[0343]).  This method reads on Claim 16. 
Regarding Claim 17, the polyester may have a glass transition temperature (Tg) of 100-120°C (p. 3, [0096]).  This overlaps the claimed range of equal to or greater than about 105°C with sufficient specificity to anticipate Claim 17.
Regarding Claim 19, Crawford relates to a polyester composition having an amorphous morphology (p. 16-17, [0638]); a moderate glass transition temperature; and toughness (p. 1, [0002]).  The polyester is obtained by a method comprising forming a mixture from the monomers described with respect to Claim 1 above.  This reads on the claimed contacting step.  A catalyst is also present in the mixture (p. 8, [0332]-[0343]).  The polyester obtained by this method has a glass transition temperature (Tg) of 100-120°C (p. 3, [0096]).  This overlaps the claimed range of equal to or greater than about 110°C with sufficient specificity to anticipate Claim 19.
Regarding Claim 30, Crawford teaches various shaped articles formed from the composition described above (Abstract).
Regarding Claims 31 and 33, the polyester may include 0.01-1 mol% of a branching monomer having 3 or more carboxyl substituents (p. 26, [0729]).  Examples of such branching monomers include trimellitic acid, trimellitic anhydride, and pyromellitic dianhydride (p. 26, [0730]).  Trimellitic acid reads on a multifunctional carboxylic acid.  Trimellitic anhydride and pyromellitic anhydride will contribute branching residues identical to those which would be obtained from the corresponding acid or ester equivalents.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford.
Regarding Claim 6, Crawford remains as applied above.  Crawford’s polyesters include a glycol component comprising 75-85 mol% cyclohexanedimethanol (CHDM) residues (p. 3, [0094]-[0096]).  This falls within the claimed range of 10-90 mol%.  
A modifying glycol is also present in amounts up to 15 mol% (p. 26, [0728]).  Suitable modifying glycols include ethylene glycol, 1,3-propanediol, neopentyl glycol, 1,4-butanediol, and 1,6-hexanediol (p. 26, [0729]).  Each of these monomers read on an alkylene diol.  The amount of up to 15 mol% overlaps the claimed range of 90-10 mol%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The dicarboxylic acid component comprises 70-100 mol% terephthalic acid residues and up to 30 mol% of additional aromatic dicarboxylic acid residues (p. 3, [0090]-[0092]).  Suitable additional aromatic dicarboxylic acids include 4,4’-biphenyldicarboxylic acid (BPDA) (p. 25, [0723]).  These ranges overlap the claimed ranges.
The polyester may have a glass transition temperature (Tg) of 100-120°C (p. 3, [0096]).  This overlaps the claimed range of equal to or greater than about 110°C.
Regarding Claim 9, as indicated above, Crawford’s polyester may have a glass transition temperature (Tg) of 100-120°C (p. 3, [0096]).  This overlaps the claimed range of equal to or greater than about 115°C.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to Claim 1 above, further in view of Alidedoglu et al. (US 2016/0369088).
Regarding Claim 3, Crawford remains as applied to Claim 1 above.  Crawford’s polyester is used to form molded articles such as medical devices, household appliances, and ophthalmic lenses (p. 36, [0874]).  Crawford does not teach a suitable number average molecular weight (Mn) or polydispersity.
In the same field of endeavor, Alidedoglu teaches a modified polyalkylene terephthalate (Abstract) used in applications including medical devices and appliances (p. 1, [0002]).  The polyesters may include diols such as CHDM (p. 7, [0079]).  The polyester can have a Mn of at least 10,000 and a polydispersity of 2-5 (p. 7, [0081]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Crawford in view of Alidedoglu to form polyesters having a Mn of at least 10,000 and a polydispersity index of 2-5, as these represent suitable ranges for compositionally related polyesters having similar end uses.  Modification in this way reads on Claim 3.

Claims 1, 2, 4-9, 11, 15-17, 19-23, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2012/0184669) in view of Ma et al. (Macromolecules, 2002, vol. 35, p. 5123-5130; cited in Applicant’s IDS).
Regarding Claim 1, Hale teaches miscible blends of amorphous polyesters (Abstract; p. 4, [0075]).  The blend includes a first copolyester which includes a diol component comprising 1,4-cyclohexanedimethanol (CHDM) and 2,2-dimethyl-1,3-propanediol (neopentyl glycol; NPG) (Abstract).  NPG reads on an alkylene diol and CHDM reads on an alicyclic polyhydroxy compound.
The first polyester also includes a diacid component containing up to 100 mol% terephthalic acid (Abstract).  The composition is used to form articles such as fibers (p. 1, [0015]).  Hale does not teach a diacid component which further comprises one or a combination of 4,4’-BDA and 3,4’-BDA.
Ma teaches fiber spinning with a polyethylene terephthalate modified with 4,4’-bibenzoate (i.e. 4,4’-BDA) (Title, Abstract).  4,4’-BDA is included in amounts of 5-65 mol% (p. 5124, Table 1).   Incorporation of 4,4’-BDA results in an increase in Tg, increased melt relaxation time, and improved physical properties including tensile modulus, extension to break, and tensile strength (Abstract; p. 5130, Conclusions).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hale in view of Ma to incorporate 5-65 mol% 4,4’-BDA in the diacid component of Hale’s first copolyester in order to obtain fibers having increased Tg, increased melt relaxation time, and improved physical properties including tensile modulus, extension to break, and tensile strength.  Modification in this way reads on Claim 1.
Regarding Claim 2, modification of Hale in view of Ma results in a diacid component comprising 35-95 mol% terephthalic acid and 5-65 mol% 4,4’-BDA.  Hale further teaches a diol component comprising 1-80 mol% NPG and 20-99 mol% CHDM (p. 3, [0040]).  These ranges overlap or fall within the claimed ranges.  
Regarding Claim 4, Hale teaches polyesters having a Tg of 110-120°C (p. 9, [0116]).
Regarding Claim 5, the cited references are silent with respect to oxygen permeability.  Nevertheless, modification of Hale in view of Ma results in a polyester which is compositionally identical to the claimed invention and which shares physical properties including Tg.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the polyester resulting from modification of Hale in view of Ma will necessarily possess the claimed oxygen permeability.
Regarding Claims 6-9 and 11, modification of Hale in view of Ma results in a diacid component comprising 35-95 mol% terephthalic acid and 5-65 mol% 4,4’-BDA.  Hale further teaches a diol component comprising 1-80 mol% NPG and 20-99 mol% CHDM (p. 3, [0040]).  Hale teaches polyesters having a Tg of 110-120°C (p. 9, [0116]). These ranges overlap or fall within the claimed ranges.  
Regarding Claim 15, Hale teaches a heat deflection temperature (equivalent to the claimed heat distortion temperature) of 80-130°C according to ASTM D648 (p. 14, [0152]).
Regarding Claim 16, Hale teaches a method involving reacting dicarboxylic acids and diols in the presence of a catalyst (p. 6-7, [0089]) to form amorphous polyesters (p. 4, [0075]).  Using this method to form polyesters as applied to Claim 1 above results in a method which reads on Claim 16.
Regarding Claim 17, Hale teaches polyesters having a Tg of 110-120°C (p. 9, [0116]). 
Regarding Claim 19, Hale teaches a method involving reacting dicarboxylic acids and diols in the presence of a catalyst (p. 6-7, [0089]) to form amorphous polyesters (p. 4, [0075]).  The polyesters have a Tg of 110-120°C (p. 9, [0116]).  Ma teaches that incorporating 4,4’-BDA results in increased Tg (Abstract; p. 5130, Conclusions).  Using this method to form polyesters as applied to Claim 1 above results in a method which reads on Claim 19.
Regarding Claims 20-23, modification of Hale in view of Ma results in a diacid component comprising 35-95 mol% terephthalic acid and 5-65 mol% 4,4’-BDA.  Hale further teaches a diol component comprising 1-80 mol% NPG and 20-99 mol% CHDM (p. 3, [0040]).  Hale teaches polyesters having a Tg of 110-120°C (p. 9, [0116]). These ranges overlap or fall within the claimed ranges.  
Regarding Claim 28, Hale teaches a heat deflection temperature (equivalent to the claimed heat distortion temperature) of 80-130°C according to ASTM D648 (p. 14, [0152]).
Regarding Claims 29 and 30, Hale teaches various molded articles formed from the polyester described above (p. 1, [0015]).
Regarding Claims 31 and 33, Hale teaches the use of 0.01-1% of a branching monomer having 3 or more carboxyl groups (p. 6, [0085]).
Regarding Claim 32, Ma teaches 4,4’-BDA rather than 3,4’-BDA.  Nevertheless, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09(I).  
Ma’s 4,4’-BDA and the claimed 3,4’-BDA are isomers differing only by the position of one carboxyl group:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); MPEP 2144.09.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Ma’s 4,4’-BDA with the claimed 3,4’-BDA based on the close structural similarity between the two compounds and the reasonable expectation that they would possess similar properties.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4, 5, 15-17, 19, 29, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 6, 8, 14-16, and 19 of copending Application No. 16/462,101 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
The features of independent Claim 1 and dependent Claims 4 and 32 are taught by the combination of Claims 1, 2, 6, and 8 of ‘101.  
Although not expressly claimed, the physical properties recited in instant Claims 5 and 15 would be inherently present in the identical composition resulting from the combination of Claims 1, 2, 6, and 8 of ‘101.  
All method steps of independent Claims 16 and 19 and dependent Claim 17 are taught by the combination of Claims 19, 2, 6, and 8 of ‘101.  
The features of dependent Claims 29 and 30 are taught by Claims 15 and 30 of ‘101.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762